Citation Nr: 1232582	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  09-35 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a dental disorder, claimed as tooth loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a skin disorder.

4.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to April 1969 and from April 1979 to June 1984.  He had service in the Republic of Vietnam from September 1967 to October 1968.  His awards and decorations included the Purple Heart Medal.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the RO.  

The Board notes that in addition to the claims currently on appeal, the Veteran also perfected an appeal for the claim of service connection for a bilateral foot disorder.  During the pendency of this appeal in an April 2010 rating decision, the RO granted service connection for each foot and assigned non-compensable evaluations.  As this represents a full grant of the benefits sought, these issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board). 

In March 2011, during the course of the appeal, the Veteran had a hearing at the RO before the undersigned.  A copy of the transcript has been associated with the claims folder. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.
REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  Remand is required to attempt to obtain private medical records and to obtain a medical opinion.

The Veteran asserts that he has a dental disorder, as a result of his military service.   The Board notes that a recent amendment to 38 C.F.R. § 3.381 provides that, effective February 29, 2012, the Veterans Benefits Administration (VBA) will adjudicate a claim for service connection of a dental condition only after the Veterans Health Administration (VHA) determines a veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests VBA make a determination on questions relating to the nature and etiology of a veteran's dental disorder.  See Final Rule, Dental Conditions, 77 Fed. Reg. 4469-01 (Jan. 30, 2012).  Pursuant to this amendment, the Board will remand the claim for entitlement to service connection for a dental disorder for referral to the VHA for an explicit determination that the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c) (4) (2011).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995). 

The Veteran seeks entitlement to service connection for tinnitus.  His service treatment records show that in May 1979, following training on the rifle range, the Veteran experienced ringing in his right ear and was treated for tinnitus.  

In August 2007, the Veteran was examined by VA, in part, to determine the etiology of any tinnitus found to be present.  The Veteran reported that he had bilateral, periodic tinnitus with an onset approximately 10 years earlier.  The examiner noted that the Veteran's only history of noise exposure had occurred in the military but concluded that it was less likely than not that the Veteran's tinnitus had been due to such exposure.  In so concluding, she noted that the onset of the Veteran's tinnitus had been approximately 28 years after his separation from service.  

During his March 2011 hearing, the Veteran testified that his tinnitus was primarily the result of his exposure to the sounds of gunfire in service, both on the rifle range and in combat.  He stated that he had experienced ringing in his ears in service and that he continued to do so after his separation from service.  He further testified that he thought such ringing in his ears was normal and that he did not consider it problematic, until it began to affect his hearing acuity many years after service.  

The Board acknowledges that the Veteran is competent to give testimony about what he experienced in and after service.  For example, he is competent to report that he began to experience ringing in his ears in service and that it has continued since his separation from service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

In light of the Veteran's clarifying testimony, the Board finds that an additional VA audiological examination is warranted to determine the etiology of any tinnitus found to be present.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate); 

The Veteran also seeks entitlement to service connection for a skin disorder.  In his June 2007 claim for service connection, the Veteran reported that he had a skin rash which had first been manifested in service in 1967.  He acknowledged, however, that he had not received treatment but had self-medicated that disorder.  

During his hearing, the Veteran testified that he began to develop rashes after his assignment to Vietnam.  He contended that they were due to his exposure to Agent Orange.  He stated that those skin disorders were quiescent at the time of his April 1969 service separation examination and at the time of his April 1979 service entrance examination.  He testified, however, that they became active at times during his second period of active duty and that they continued to do so following his separation from service.  Therefore, he maintained that service connection for a skin disorder was warranted.  

VA treatment records, dated from September 2007 through December 2010, show that the Veteran has been followed by the VA Dermatology Service.  The various diagnoses have included seborrheic dermatitis, eczematous dermatitis, and psoriasis versus contact dermatitis.  To date, the Veteran has not had a VA dermatological examination to determine the nature and etiology of any skin disorder found to be present.  Therefore, on remand, he should be provided such an examination. 

In addition to the foregoing, the Veteran seeks entitlement to service connection for PTSD.  His service treatment records show that in November 1967, he experienced nervousness in association with nausea and vomiting.  

From August 2007 through February 2009, records from the Veteran's VA psychiatrist show that the Veteran was treated primarily for a psychiatric disorder, diagnosed as dysthymia and generalized anxiety disorder.  Evidence, including August 2007 and November 2008 reports of PTSD Assessment Intakes and Opening Care Plans, show that the Veteran did not meet the criteria for PTSD.  VA examinations in September 2007 and February 2009 by two different VA examiners were also negative for a diagnosis of PTSD.  They showed alcohol abuse, nicotine dependence, and major depression in partial remission.  

Records from the Veteran's same treating VA psychiatrist and from a counseling socialworker, dated from April 2009 to April 2011 show treatment for PTSD, as well as dysthymic disorder and generalized anxiety disorder.  

In light of the treatment records showing the presence of PTSD over the last two and a half years, the Board finds that an additional VA examination is warranted to determine the nature and etiology of any psychiatric disorder found to be present.  


Accordingly, the case is remanded for the following actions:  

1.  Refer the claim for entitlement to service connection for a dental disorder to the VHA for an explicit determination as to whether the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161.

2.  Schedule the Veteran for an audiological examination to determine the nature and etiology of any tinnitus found to be present.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If tinnitus is diagnosed, the examiner must identify and explain the elements supporting the diagnosis.  The examiner must also render an opinion as to whether it is at least as likely as not (at least a 50/50 chance) that such tinnitus is the result of noise exposure in service, taking into the Veteran's service treatment record notations and his conceded in-service noise exposure.

Furthermore, in rendering the requested opinion, the examiner must specifically acknowledge and discuss the competent and credible lay evidence regarding the onset of tinnitus reported by the Veteran, as well as the competent and credible lay testimony regarding the continuity of symptoms since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (noting that examination found inadequate where examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion). 

The examiner must provide a comprehensive report including complete rationales for all conclusions reached, and address all contradictory evidence of record and also the Veteran's contentions as to service incurrence.

3.  Schedule the Veteran for a dermatological examination to determine the nature and etiology of any skin disorder found to be present.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If a skin disorder(s) is diagnosed, the examiner must identify and explain the elements supporting each diagnosis.  The examiner must also render an opinion as to whether it is at least as likely as not (at least a 50/50 chance) that the Veteran's skin disorder is the result of any event in service, including, but not limited to the Veteran's exposure to Agent Orange in the Republic of Vietnam.  

Furthermore, in rendering the requested opinion, the examiner must specifically acknowledge and discuss the competent and credible lay evidence regarding the onset of the rash reported by the Veteran, as well as the competent and credible lay testimony regarding the continuity of symptoms since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (noting that examination found inadequate where examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion).

The examiner must provide a comprehensive report including complete rationales for all conclusions reached, and address all contradictory evidence of record and also the Veteran's contentions as to service incurrence.

4.  Schedule the Veteran for a psychiatric examination to determine the nature and etiology of any psychiatric disorder found to be present.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If a psychiatric disorder(s) is diagnosed, the examiner must identify and explain the elements supporting each diagnosis.  In particular, a diagnosis of PTSD must be ruled in or ruled out.

The examiner must also render an opinion as to whether it is at least as likely as not (at least a 50/50 chance) that the Veteran's psychiatric disorder is the result of an event in service, including, but not limited to, the action for which he received the Purple Heart Medal.  The examiner should address the November 1967 record showing nervousness in association with nausea and vomiting.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached, and address all contradictory evidence of record and also the Veteran's contentions as to service incurrence. 

5.   Advise the Veteran that it is his responsibility to report for each of the foregoing examinations and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2011).  

In the event that the Veteran does not report for any of the aforementioned examinations, a copy of the notice informing him of the date, time, and place of the particular examination must be associated with the claims file.  It should also be indicated whether any notice that was sent was returned as undeliverable.

6.  Readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011). 




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

